 In the Matter of TELL CITY FURNITURE COMPANY, INC., EMPLOYERandUNITED FURNITURE WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 35-RC-299.-Decided January 04, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William A.McGowan, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain,employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of the Employer's pro-duction and maintenance employees, including firemen, truck drivers,leadmen, and general inspectors, but excluding office and clericalemployees, salesmen, professional employees, watchmen, guards, andsupervisors.The Intervenor 1 and the Employer agree with the com-position of the proposed unit, except that the Employer would excludethree over-the-road truck drivers and four general inspectors.The Employer employs three over-the-road drivers and four localdrivers.The latter drive only in the city in which the Employer'splant is located.The three over-the-road truck drivers drive trailertrucks delivering products manufactured by the Employer to pur-chasers located throughout the United States.The parties agree that'FurnitureWorkers UnionofAmerica,Local No. 335,United Paper Workers ofAmerica, CIO.88 NLRB No. 71.284 TELL CITY FURNITURE COMPANY, INC.285the local drivers should be included in the unit, but, as stated above,the Employer would exclude the over-the-road drivers.We have frequently held that over-the-road truck drivers comprisea skilled and well-defined group, who may constitute a separate unit.But where, as here, no union seeks to represent them in such a 1.init,they may appropriately be included in a unit of production and main-tenance employees?We shall therefore include over-the-road truckdrivers in the unit.There are about 34 inspectors employed in the plant.Of these,30 are regular inspectors who work in a specific department, underthe supervision of the department foreman, inspecting the work of theproduction employees in that department.Their duties are generallyof a routine nature.The parties agree that regular inspectors shouldbe included in the unit. In addition to the 30 regular inspectors,there are 4 general inspectors, who, under the supervision of the plantsuperintendent, work throughout the plant, making spot checks offinished and semi-finished products, and reporting on the work of bothrank-and-file employees and foremen to the plant superintendent.They consider and suggest changes in production methods, and in gen-eral work in close association with higher management. It seems clearthat the interests of these 4 general inspectors are different from thoseof production and maintenance employees.Accordingly, we shallexclude theirs from the unit.We find that all production and maintenance employees at theEmployer's plant in Tell City, Indiana, including firemen, local andover-the-road truck drivers, and leadmen, but excluding general in-spectors, office and clerical employees, salesmen, professional employ-ees, watchmen, guards, and supervisors, as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding theaStokely Foods, Inc.,83 NLRB 795;Glazer Steel Corporation,81 NLRB 530;WasatchOil Refining Company, 76NLRB 417. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byUnited Furniture Workers of America, C. 1. 0., or by Furniture Work-ersUnion of America, Local No. 335, United Paper Workers ofAmerica, C. I. 0., or by neither.